           Case 2:18-cv-01710-RSL Document 29 Filed 03/26/19 Page 1 of 5




 1

 2

 3

 4

 5

 6
                                                             Judicial Assignment: Hon. Robert S. Lasnik
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                  WESTERN DISTRICT OF WASHINGTON
10                                                  AT SEATTLE
11
       MAPLE LEAF HOUSING INVESTMENTS,
12     LLC, a Washington limited liability                  Case No. 2:18-cv-01710-RSL
       company,
13                                                          STIPULATED MOTION AND
               Plaintiff,                                   [PROPOSED] ORDER FOR STAY OF
14                                                          LITIGATION PENDING
               vs.                                          ENVIRONMENTAL INVESTIGATION
15
       TEXACO DOWNSTREAM PROPERTIES                         Note on calendar: March 26, 2019
16     Inc., a Delaware corporation,
17             Defendant.
18
            Plaintiff Maple Leaf Housing Investments, LLC (“MLHI”) and defendant Texaco
19
     Downstream Properties Inc. (“TDPI”) have reached an agreement that includes the following
20
     components: (1) MLHI will file an Amended Complaint that does not allege the tort claims it
21
     asserted against TDPI, but adds a claim for declaratory relief under the Washington Model
22
     Toxics Control Act, Chapter 70.105D RCW, and the Uniform Declaratory Judgments Act,
23
     Chapter 7.24 RCW; (2) an environmental investigation of MLHI’s property will be undertaken;
24
     (3) the parties will stay all litigation activities for 120 days in order to allow time to complete the
25


     STIPULATED MOTION FOR STAY OF                                          Veris Law Group PLLC
                                                        1                   1809 Seventh Avenue, Suite 1400
     LITIGATION                                                             Seattle, Washington 98101
     Case No.: 2:18-CV-01710-RSL                                            TEL 206.829.9590 FAX 206.829.9245
           Case 2:18-cv-01710-RSL Document 29 Filed 03/26/19 Page 2 of 5




 1
     environmental investigation; and (4) the parties will move the Court to extend all litigation
 2
     deadlines for 120 days.
 3
            Concurrent with the filing of this pleading, MLHI has filed an Amended Complaint that
 4
     does not allege its tort claims and adds a claim for declaratory relief.
 5
            The data from the environmental investigation will inform the parties’ decisions
 6
     regarding MLHI’s property and may potentially help facilitate an agreed resolution of this action.
 7
     Accordingly, the parties stipulate to stay all litigation activities, including discovery, for 120
 8
     days after entry of the order proposed with this pleading, and to seek court approval to extend all
 9
     litigation deadlines by 120 days. Those deadlines, as extended, would be as follows:
10
                   Defendant’s filing of responsive pleading               July 22, 2019
11
                   Deadline for FRCP 26(f) conference                      August 2, 2019
12
                   Initial Disclosures pursuant to FRCP 26(a)(1)           August 9, 2019
13                 Combined Joint Status Report and
                    Discovery Plan as Required by
14
                    FRCP 26(f) and LCR 26(f)                                August 16, 2019
15          The parties jointly request the Court order the parties to stay all litigation activities for
16   120 days, extend the deadline for Defendant to file its responsive pleading for 120 days, and
17   issue a third amended order regarding initial disclosures, joint status report, and early settlement
18   that extends all litigation deadlines by 120 days.
19          IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
20   DATED this 26 day of March, 2019.
21
                                            VERIS LAW GROUP PLLC
22

23                                          By: /s/ David F. Stearns
                                            Howard F. Jensen, WSBA No. 25144
24                                          David F. Stearns, WSBA No. 45257
                                            howard@verislawgroup.com
25                                          david@verislawgroup.com
                                            Attorneys for Maple Leaf Housing Investments, LLC

     STIPULATED MOTION FOR STAY OF                                          Veris Law Group PLLC
                                                       2                    1809 Seventh Avenue, Suite 1400
     LITIGATION                                                             Seattle, Washington 98101
     Case No.: 2:18-CV-01710-RSL                                            TEL 206.829.9590 FAX 206.829.9245
           Case 2:18-cv-01710-RSL Document 29 Filed 03/26/19 Page 3 of 5




 1                                        ROGERS JOSEPH O'DONNELL, PC

 2
                                          By: /s/ Robert C. Goodman
 3                                        Robert C. Goodman, WSBA No. 49144
                                          E. Jacob Lubarsky, WSBA No. 52992
 4                                        311 California Street, 10th Floor
                                          San Francisco, CA 94104
 5                                        rgoodman@rjo.com
                                          jlubarsky@rjo.com
 6                                        Telephone: (415) 956-2828
                                          Attorneys for Texaco Downstream Properties Inc.
 7

 8          I attest that concurrence in the filing of this document has been obtained from E. Jacob

 9   Lubarsky, counsel for Texaco Downstream Properties, Inc.

10
     DATED this 26 day of March, 2019.
11
                                          VERIS LAW GROUP PLLC
12

13                                        By: /s/ David F. Stearns
                                          Howard F. Jensen, WSBA No. 25144
14                                        David F. Stearns, WSBA No. 45257
                                          howard@verislawgroup.com
15                                        david@verislawgroup.com
                                          Attorneys for Maple Leaf Housing Investments, LLC
16

17

18

19

20

21

22

23

24

25


     STIPULATED MOTION FOR STAY OF                                      Veris Law Group PLLC
                                                     3                  1809 Seventh Avenue, Suite 1400
     LITIGATION                                                         Seattle, Washington 98101
     Case No.: 2:18-CV-01710-RSL                                        TEL 206.829.9590 FAX 206.829.9245
            Case 2:18-cv-01710-RSL Document 29 Filed 03/26/19 Page 4 of 5




 1
                                               [PROPOSED] ORDER
 2
              The Court ORDERS as follows:
 3
              1.       The parties shall stay all litigation activities, including discovery, for 120 days
 4
     after entry of this Order.
 5
              2.       Defendant’s responsive pleading shall be filed no later than July 22, 2019.
 6
              3.       The Court will issue a third amended order regarding initial disclosures, joint
 7
     status report, and early settlement that extends the current litigation deadlines as follows:
 8
                           Deadline for FRCP 26(f) conference                        August 2, 2019
 9
                           Initial Disclosures pursuant to FRCP 26(a)(1)             August 9, 2019
10
                           Combined Joint Status Report and
11                          Discovery Plan as Required by
                            FRCP 26(f) and LCR 26(f)                                  August 16, 2019
12

13            PURSUANT TO STIPULATION, IT IS SO ORDERED.
14

15       Dated:                                       By:
16                                                    HONORABLE ROBERT S. LASNIK
                                                      U.S. DISTRICT COURT JUDGE
17

18

19   4814-3534-5800, v. 7

20

21

22

23

24

25


     STIPULATED MOTION FOR STAY OF                                            Veris Law Group PLLC
                                                          4                   1809 Seventh Avenue, Suite 1400
     LITIGATION                                                               Seattle, Washington 98101
     Case No.: 2:18-CV-01710-RSL                                              TEL 206.829.9590 FAX 206.829.9245
Case 2:18-cv-01710-RSL Document 29 Filed 03/26/19 Page 5 of 5
